Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  September 16, 2014                                                                  Robert P. Young, Jr.,
                                                                                                  Chief Justice

                                                                                      Michael F. Cavanagh
  148674(80)                                                                          Stephen J. Markman
                                                                                          Mary Beth Kelly
                                                                                           Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                 Bridget M. McCormack
            Plaintiff-Appellee,                                                          David F. Viviano,
                                                                                                       Justices
                                                             SC: 148674
  v                                                          COA: 313750
                                                             Wayne CC: 12-004559-FC
  SHAWQUANDA BOROM,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the motion of the Criminal Defense Attorneys of
  Michigan to extend the time to file an amicus curiae brief is GRANTED. The amicus
  brief submitted on August 25, 2014, is accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 16, 2014